Citation Nr: 0410688	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

2.  Entitlement to service connection for claimed degenerative 
arthritis of the right ankle, status post fracture.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1979 to June 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the RO.  

The veteran offered testimony before the undersigned Veterans Law 
Judge at a hearing held in October 2003.  

In his testimony, the veteran commented on his arthritis of 
multiple joints attributed to in-service injuries that was not the 
subject of his current appeal.  The veteran claimed he sustained 
injuries to the knees, back, feet and wrist.  

He also claimed suffering from psychiatric trauma due to falling 
out a third story window in-service.  These matters are referred 
back to the RO for appropriate action.  

In a December 2002 decision, the RO assigned a 10 percent 
disability evaluation for the service-connected plantar keratoma, 
claimed as calluses of the feet.  In February 2003, the veteran 
filed a claim for a higher initial evaluation for plantar 
keratoma.  

He also filed a claim for a temporary total disability rating for 
convalescence due to surgery for his service-connected plantar 
keratoma in December 2002.  Thus, these matter also are referred 
back to the RO for appropriate action.  

The issues of service connection for a gastrointestinal ulcer and 
residuals of a right ankle injury are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action is 
required on his part.  



REMAND

In October 2003, the veteran testified that he had been diagnosed 
and treated for gastritis during service.  

He also testified that he had sustained injuries of his right 
ankle in 1979 and 1982.  A review of the veteran's service medical 
records reflects both diagnoses and treatment for those claimed 
conditions.  

In his testimony, the veteran also reported having had a 
continuity of symptomatology of gastric pain, as well as right 
ankle pain and weakness since service.  

A review of the VA outpatient treatment records reflects 
orthopedic treatment for the right ankle, among other lower 
extremity conditions, and treatment for gastrointestinal symptoms.  
The Board notes that the veteran has not been examiner for VA 
purposes.  

VA is required to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability.  

The record indicates that the disability or signs and symptoms of 
disability may be associated with active service, but does not 
contain sufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002).  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the mandates 
of VCAA have been met prior to returning the case for the purpose 
of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  The RO should obtain any medical treatment records for the 
veteran's gastrointestinal disease and right ankle disorder from 
VA for the period from 1983 to 1985 and from 2000 to the present.  

3.  The veteran should be scheduled for VA examinations in order 
to determine the nature and likely etiology of the claimed 
gastrointestinal disorder and right ankle arthritis.  The claims 
folder should be made available to the examiner for review.  The 
examiner should note in the examination report, or in an addendum 
to the report, that the claims folder was reviewed.  

Gastrointestinal Disorder:  After reviewing the claims folder and 
conducting an examination, the VA examines should express an 
opinion as to whether it is at least as likely as not (50 percent 
probability or more) that the veteran has a current 
gastrointestinal disability to include an ulcer, due to disease or 
injury in service.  The examiners should provide reasons for their 
opinions.  

Residuals of right ankle injury:  A VA examiner should also 
express an opinion as to whether it is at least as likely as not 
(50 percent probability or more) that the veteran has a current 
right ankle disability due to claimed injury or other disease that 
was incurred in or aggravated by service, to include a fracture of 
the right ankle and residuals of a left ankle fracture.  The 
examiners should provide reasons for their opinions.  

4.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the veteran and his 
representative should be furnished with a Supplemental Statement 
of the Case and given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Veterans Appeals.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

